ORIGINAL                                                              06/21/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 22-0003


                                       PR 22-0003                             FILED
                                                                               JUN 2 1 2022
IN RE PETITION OF SUZANNE M. HEYWOOD                                        Bowen Greenwood
                                                                          Clerk of Supreme Court
TO SUBMIT LATE APPLICATION TO TAKE THE                                O R D EtRe   of Montana

BAR EXAM



      Suzanne M. Heywood has petitioned for leave to submit a late application to take
the Montana Bar Examination administered in July 2022. The request is significantly
beyond the application deadline and, as explained in the petition, Heywood has been
advised that the National Conference of Bar Examiners could not complete certification
requirements in time for the exam. Consequently, we are unable to grant the request.
Therefore,
      IT IS ORDERED that the petition for leave to submit a late application to take the
Montana Bar Examination in July 2022 is DENIED.
      The Clerk shall provide copies of this order to the Petitioner and to the Administrator
of the Board of Bar Examiners at the State Bar of Montana.
                       ft.71-
       DATED this   Zi  day of June, 2022.
      •




          a)e l   *I   L,




    Justices




2